March 31, 2008 VIA EDGAR U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:iShares Trust. (the “Trust”), File Nos. 333-92935, 811-09729 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the prospectus and the Statement of Additional Information for the iShares MSCI ACWI Index Fund, each dated March 26, 2008, do not differ from those contained in Post-Effective Amendment No. 126, filed electronically on March 26, 2008, to the Tust’s Registration Statement on Form N-1A. Please address all questions regarding this filing to the undersigned at (415) 817-6131. Very truly yours, /s/Kevin D. Smith Kevin D. Smith, Esq.
